For opinions on previous writs of error herein see S. A. L. Ry. v. Knickerbocker, 84 Fla. 399, 94 So. R. 501; (1993 Knickerbocker et al. v. S. A. L. Ry., 91 Fla. 13, 107 So. R. 251.
To a judgment awarding damages in $20,000.00 this writ of error was taken. A consideration of the entire record leads to the conclusion that no reversible errors are made to appear except that the damages assessed are excessive.
It is therefore ordered and adjudged that if the plaintiffs remit $8,000.00 the judgment will stand affirmed for *Page 1247 
the remainder, as of date of judgment, otherwise the judgment will stand reversed for a new trial.
It is so ordered.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.